IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39344

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 626
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 6, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
VICTOR MARK OTERO,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and unified sentence of seven years with a minimum
       period of confinement of two years for possession of methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Victor Mark Otero was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c); possession of marijuana, I.C. § 37-2732(c); and possession of drug paraphernalia, I.C.
§ 37-2734A. The district court sentenced Otero to a unified term of seven years with a minimum
period of confinement of two years for possession of methamphetamine, and concurrent 120-day
sentences for possession of marijuana and drug paraphernalia. Otero appeals the sentence for
possession of methamphetamine, contending that it is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Otero’s judgment of conviction and sentence are affirmed.




                                                   2